ORDER

PER CURIAM.
Claimant Rosiemary Williams appeals from a judgment of the Labor and Industrial Relations Commission (the Commission) denying her unemployment benefits because she voluntarily quit her job without good cause attributable to the employer. The Commission’s order is supported by competent and substantial evidence. An extended opinion would have no prece-dential value. We have provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the order of the Commission pursuant to Rule 84.16(b). Mo. R. Civ. P. (2011).